
                                                                                                                EXHIBIT 10.35



Board of Directors  resolution  approving an increase in the additional  retainer paid to the audit committee members and to
the chairs of the committees:

         RESOLVED,  that the Board hereby (i) increases the additional  annual  retainer for the Chair of the Audit Committee
from $6,000 to $12,000,  (ii) increases the additional  annual retainer for the Chairs of the Committee on  Compensation  and
Governance and the Finance  Committee from $6,000 to $9,000 and (iii) pay an additional  annual retainer of $3,000 to members
of the Audit Committee, all such actions to be effective April 1, 2003.
















                                                             E-7

